C@ssa 1OSevt1O9SPAKE Didcanteane23l AiliteiOZZ74220 AeagellobH4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GOAT FASHION LIMITED, _

 

er zieX

Plaintiff(s), ; 19 CiM@104XPAE)
-V- ;
‘ CIVIL CASE
1661, INC., MANAGEMENT PLAN
Defendant(s). AND SCHEDULING
ORDER

This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance
with Fed. R. Civ. P, 26(£)(3).

I, All parties {eeasent {do not consent) to conducting all further proceedings before a
Magistrate Judge, includif ofions and trial. 28 U.S.C. § 636(c). [Circle one.] The
parties are free to withhold consent without adverse substantive consequences. [If all
parties consent, the remaining paragraphs need not be completed.]

2. This case ((is) k45-net to be tried to a jury. [Circle one.]

3, Amended pleadings may not be filed and additional parties may not be joined except with
leave of the Court. Any motion to amend or to join additional parties shall be filed within
30 days from the date of this Order. [Absent exceptional circumstances, thirty (30)

days.]

4, Initial disclosures, pursuant to Fed. R. Civ. P. 26(a)(1), shall be completed no later than
14 days from the date of this Order, [Absent exceptional circumstances, fourteen (14)
days.]

5, All fact discovery shall be completed no later than Aug. 16,2020 _. [A period not to
exceed 120 days, unless the Court finds that the case presents unique complexities or
other exceptional circumstances. ]

6. The parties are to conduct discovery in accordance with the Federal Rules of Civil
Procedure and the Local Rules of the Southern District of New York. The following
interim deadlines may be extended by the written consent of all parties without
application to the Court, provided that all fact discovery is completed by the date set forth
in paragraph 5 above.

a. Initial requests for production of documents to be served by March 10, 2020
b. Interrogatories to be served by __ March 10, 2020 =
10.

Cease 19201 OOS SPAKE Dideanieank23sl FiistOR227A220 Aeagpe220644

Depositions to be completed by _ Aug. 16, 2020
Requests to Admit to be served no later than — May 15, 2020

All expert discovery shall be completed no later than _ October 31, 2020
[Absent exceptional circumstances, a date forty-five (45) days from the date in
paragraph 5, i.e., the completion of all fact discovery. ]

 

No later than thirty (30) days prior to the date in paragraph 5, i.e., the completion
of all fact discovery, the parties shall meet and confer on a schedule for expert
disclosures, including reports, production of underlying documents and
depositions, provided that (i) expert report(s) of the party with the burden of proof
shall be due before those of the opposing party’s expert(s); and (ii) all expert
discovery shall be completed by the date set forth in paragraph 7(a).

All motions and applications shall be governed by the Court’s Individual Rules and
Practices, including the requirement of a pre-motion conference before a motion for
summary judgment is filed. Pursuant to the authority of Fed. R. Civ. P. 16(c)(2), any
motion for summary judgment will be deemed untimely unless a request for a pre-motion
conference relating thereto is made in writing within fourteen (14) days of the date in
paragraph 5, i.e., the close of fact discovery.

All counsel must meet face-to-face for at least one hour to discuss settlement within
fourteen (14) days following the close of fact discovery.

a.

Counsel for the parties have discussed an informal exchange of information in aid
of early settlement of this case and have agreed upon the following:

 

Counsel for the parties have discussed the use of the following alternate dispute
resolution mechanisms for use in this case: (i) a settlement conference before a
Magistrate Judge; (ii) participation in the District’s Mediation Program; and/or
(ili) retention of a privately-retained mediator, Counsel for the parties propose the
following alternate dispute resolution mechanism for this case:

Privately-retained mediator

 

Counsel for the parties recommend that the alternate dispute resolution
mechanism designated in paragraph 10(b), be employed at the following point in
the case (e.g,, within the next sixty days; after the deposition of plaintiff is
completed (specify date); after the close of fact discovery):

Within the next 45 days

 
CEASE Td 241404 PRAE DeagHeanr23, FilesuQe7274 720) Fraggeszait4

d. The use of any alternative dispute resolution mechanism does not stay or modify
any date in this Order.

I, The Final Pretrial Order date is thirty (30) days following the close of fact and expert
discovery (whichever is later), By the Final Pretrial Order date, the parties shall submit a
Joint Pretrial Order prepared in accordance with the undersigned’s Individual Rules and
Practices and Fed. R. Civ. P. 26(a)(3). Any motions in imine shall be filed after the close
of discovery on or before the Final Pretrial Order date. If this action is to be tried before
a jury, proposed voir dire, jury instructions and verdict form shall also be filed on or
before the Final Pretrial Order date. Counsel are required to meet and confer on a joint
submission of proposed jury instructions and verdict form, noting any points of
disagreement in the joint submission. Jury instructions may not be submitted after the
Final Pretrial Order date, unless they meet the standard of Fed. R. Civ. P, 51(a)(2)(A). If
this action is to be tried to the Court, proposed findings of fact and conclusions of law
should be submitted on or before the Final Pretrial Order date.

12. Counsel for the parties have conferred and their present best estimate of the length of trial
is_3days

 

13. [Other items, including those in Rule 26(f)(3).]

 

TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the Scheduling
Order of this Court in accordance with Fed. R. Civ. P. 16(b),

14. [Other]

a lO am,
15. The next Case Management Conference is scheduled for 0 ow at A “
CRAs 4d 26 1d44-PRAE peaaweenl23 FiRti@7BaZm Pagped4ait%

This ORDER may not be modified or the dates herein extended, except by further Order
of this Court for good cause shown. Any application to modify or extend the dates herein
(except as noted in paragraph 6) shall be made in a written application in accordance with
paragraph 1.E of the Court’s Individual Rules and Practices and shall be made no less than two
(2) business days prior to the expiration of the date sought to be extended.

Paul. Cupy/

Paul A. Engelmayer (
United States District sud

Dated: New York, New York
